Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaji et al. (US2012/0086309 A1).

In regards to claims 1, 2, 5, 11 and 17, Yamaji et al. teaches in Figure 2 an acoustic wave device comprising the following:
A substrate (2) having a surface acoustic wave resonator/generator (3) formed on a top surface thereof; 
A support/sidewall portion (5) disposed on the top surface of the substrate, and comprising an accommodating space/cavity/through hole (8) configured to accommodate the acoustic wave generator (3); 
A protective lid/member (combination of layers 6 and 7) coupled to the support portion (5), and spaced apart from the acoustic wave generator by an interval, wherein the protective member is disposed in a seating groove (25) formed in the support portion (i.e. since the protective lid/member sit within the groove, the protective member can be considered to be embedded in the support portion 5);
An encapsulating portion (10) encapsulating the support portion (5) and the protective lid/member (6 and 7).
Based on related Figure 6, the support portion (5) and the protective member (6 and 7) is surround a circumference of the acoustic wave generator (3) and the seating portion (25) is continuously formed along an inner wall of the support portion (5).
claim 3, based on Figure 2, the seating groove (25) has a stepped contour shape along the support portion (5). 
In regards to claim 4, based on Figure 2, an outer/top surface of the protective member (6 and 7) is disposed to be higher than an outer/top surface of the support portion (5).
In regards to claim 6, based on Paragraph [0031], lines 4-5, the encapsulating portion (10) is formed from an insulating material.  
In regards to claims 7-10 and 18, a solid (i.e. airtight) thin film metal layer (14) is disposed between the encapsulating portion (10) and the top surface of the protective member (6 and 7) wherein the metal layer (14) will necessarily prevent moisture or foreign materials from entering the acoustic wave generator (3). Based on Figure 2, the airtight layer (14) extends pass an inner side surface of the support portion (4).
In regards to claim 19, based on Figure 2, the upper surface of the support portion (5) and the upper surface of the protective member (6 and 7) are located on different planes. 

Allowable Subject Matter

Claims 12-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Yamaji et al. as discussed above. However Yamaji et al. does not teach: in regards to claim 12, wherein the method of forming the support portion and the protective member comprising preparing the protective member on a carrier substrate, and transferring the protective member to the substrate having the acoustic wave generator; and in regards to claim 20, wherein the upper surface of the support portion and the protective member are on a same plane. Thus claims 13-16 have also been determined to be novel and non-obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843